Citation Nr: 0533461	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-08 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
dental condition secondary to reaction from medication for 
service-connected seizure disorder.  

3.  Entitlement to an increased rating for residuals of 
direct/indirect right inguinal hernia, P.O. with ilioinguinal 
nerve involvement, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to a higher initial evaluation for right 
inguinal hernia scar, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran had active service from June 1972 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In July 2005, the veteran testified before 
the undersigned Judge at the RO.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, this appeal must be remanded for further 
development.  At his hearing before the undersigned Judge, 
the veteran indicated that he has been receiving recent 
treatment from VA medical center (VAMC) in Charleston for his 
ears and his hernia.  The claims file only shows treatment 
from VAMC Charleston through February 2003, and does not 
include his most recent treatment records.  VA must assist 
the veteran in obtaining his VA treatment records at VAMC 
Charleston since February 2003 before adjudication on the 
merits.  38 C.F.R. § 3.159 (2005).

In addition, the Board notes that the veteran's service 
records indicate that he was a combat engineer in service.  
Post-service medical records further show that the veteran 
was issued a hearing aid for the left ear due to current 
hearing loss and, according to the veteran's testimony, was 
recently issued a hearing aide for his right ear due to 
hearing loss.  The record, however, does not include any 
etiological opinion to determine whether the veteran's 
current bilateral hearing loss is compensable under VA 
regulations and whether his current bilateral hearing loss is 
related to significant noise exposure during service.  
38 C.F.R. § 3.385 (2005).  Moreover, there is no etiological 
opinion of record determining whether the veteran's current 
dental problems are related to medical treatment for his 
service-connected seizure disorder.  Furthermore, the most 
recent VA examination report pertaining to the hernia issues 
on appeal failed to provide symptomatology findings for 
rating residuals of a hernia to include scarring.  38 C.F.R. 
§§  4.114, 4.118 (2005).  VA examinations must be performed 
pertaining to all these issues before adjudication on the 
merits.         

Accordingly, the case is REMANDED for the following 
development:

1.  All medical records from February 
2003 to the present from VAMC Charleston 
should be obtained and associated with 
the claims folder.  If the records are 
not available, documentation should be 
noted in the claims file.

2.  After completing the above, VBA AMC 
should schedule a VA medical examination 
to ascertain the nature, extent, and 
etiology of the veteran's bilateral 
hearing loss.  It is imperative that the 
claims file be made available to and 
reviewed by the examiner in connection 
with the examination.  The examiner 
should determine whether the veteran has 
bilateral hearing loss and if so, whether 
it is at least as likely as not (more 
than 50 percent probability) related to 
service.  Detailed reasons and bases for 
all diagnoses and opinions should be 
provided including a discussion of 
evidence relied on for opinions.

3.  VBA AMC should schedule a VA medical 
examination to ascertain the nature, 
extent, and etiology of the veteran's 
dental condition.  It is imperative that 
the claims file be made available to and 
reviewed by the examiner in connection 
with the examination.  The examiner 
should determine whether it is at least 
as likely as not that the veteran's 
dental condition, if any, is due to 
medication for his service-connected 
seizure disorder.  Detailed reasons and 
bases for all diagnoses and opinions 
should be provided including a discussion 
of evidence relied on for opinions.

4.  VBA AMC should schedule a VA medical 
examination to ascertain the nature, 
extent, and etiology of his 
direct/indirect right inguinal hernia, 
P.O with ilioinguinal nerve involvement 
and scarring.  It is imperative that the 
claims file and a copy of 38 C.F.R. 
§§ 4.114, 4.124a be made available to and 
reviewed by the examiner in connection 
with the examination.  The examiner 
should determine the current 
symptomatology of the veteran's 
disability, including any loss of 
function due to his scarring.  Detailed 
reasons and bases for all diagnoses and 
opinions should be provided including a 
discussion of evidence relied on for 
opinions.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should review the new medical evidence, 
along with the VA examination report, and 
re-adjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations. An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


